Title: To George Washington from Aaron Burr, 13 March 1792
From: Burr, Aaron
To: Washington, George



Philada 13 Mar. 1792

An Opinion has for sometime prevailed that peace with the Indians is attainable; That the War has arisen from a belief: that this Government seek to disposses them of their Lands, and will

cease whenever these misapprehensions are removed. Unfortunately it does not appear that we have since the commencement of hostilities conveyed to them any direct assurances of our wishes and designs towards them.
The late attempt to negociate thro’ Col. Proctor at the very time when hostile expeditions were Authorized by Government and actually executed by the Kentucky Militia, could not have tended to conciliate or undeceive.
If therefore the measure should be deemed in itself desireable or it should be thought not unimportant to engage more firmly the public opinion in favor of the Measures of Government; any Intimation which shall indicate a mode of access to the Indians cannot be unacceptable.
The six Nations especially those of them who are resident within the United States are known to be well disposed towards us and hitherto at Peace with the Miamis and their Allies[.] Many Individuals of these friendly Savages preserve a free intercourse with the hostile Tribes and would chearfully assist in bearing a Message or conducting Messengers[.] I am credibly informed that Brant has offered his services in this way.
Again
The Stockbridge Indians, remnant of a Moheaqunck Tribe have lately left their former residence and Joined that part of the six nations who are within the United States: They claim affinity with the Miamis, and visit them as relations; many among them may be relied on either to carry messages or conduct Agents.
Thro’ either of these channels it is presumed communications may be made to the Nations now at war with us. I can if necessary point out characters who are known to many of the above mentioned friendly Indians who possess their confidence and in whom they confide.

Aaron Burr

